Citation Nr: 1450992	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Jonathan B. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of the Board hearing has been associated with the claims file.

In a September 2009 statement, the Veteran also raised new issues of entitlement to service connection for pseudofolliculitis barbae and whether new and material evidence had been submitted to reopen the claim for entitlement to service connection for a bilateral eye disorder.  However, it does not appear that the issues have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are hereby referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disorder and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


(CONTINUED ON THE NEXT PAGE)
FINDINGS OF FACT

1.  In April 2014, after the appeal was perfected and certified to the Board but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  In an unappealed July 2006 rating decision, which became final, the Veteran's claim for service connection for a low back disorder was denied; VA mailed notice of the decision to the Veteran's correct address of record.

3.  Evidence submitted since July 2006 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The July 2006 rating decision is final as to the claim for service connection for a low back disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a low back disorder.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at the April 2014 Board hearing, the Veteran and his representative submitted oral testimony confirming the Veteran's desire to withdraw from appeal the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  The withdrawal of the appeal was later transcribed into a written document and associated with the claims file.  

The Veteran has withdrawn his appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appellate issue and it is dismissed.

 II.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disorder.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.  Furthermore, as will be discussed below, the reopened claim must be remanded for additional development before it may be decided on the merits.


(CONTINUED ON THE NEXT PAGE)
III.  New and Material Evidence

In this case, the Veteran's claim for service connection for a low back disorder was disallowed in a July 2006 rating decision on the basis that there was no nexus between the Veteran's current back disorder and service.  Specifically, it was explained that "you suffered from one occasion of back pain while in service," that "records show that you reported [a] back disability [that] started in 2000," and that "you currently suffer from a back condition that is unrelated to the complaint which occurred in service."  It was also explained that the Veteran failed to report for a VA examination, and "[e]vidence expected from this examination which might have been material to the outcome of this claim could not be considered."  

In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the U.S. Court of Appeals has held that VA may rely on the "last known address" shown of record, and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  See McCullough v. Principi, 
15 Vet. App. 272, 275 (2001); see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998) (en banc); Edwards v. Peake, 22 Vet. App. 57 (2008).  It is recognized that the Veteran stated in February 2008, "I have been homeless for almost two years . . . [and did] not concentrate on having a stable address, so I never received any mail or had a change of address."  In any event, as the July 2006 notice letter was mailed to the Veteran's then-correct address (the Veteran's February 2008 statement confirms the address of a homeless shelter in Durham, North Carolina) and was not returned as undeliverable, any bare allegations of nonreceipt, without more, are insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Accordingly, the Veteran is presumed to have received notice of the July 2006 decision letter and the VA Form 4107 "Your Rights to Appeal Our Decision" appended thereto.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process 'in the absence of clear evidence to the contrary'").

Following the July 2006 rating decision, the Veteran did not appeal this decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the July 2006 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the July 2006 rating decision to reopen the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in July 2006.  Most significantly, the veteran submitted an April 2014 letter from Dr. G. stating that "[s]ince [discharge] in 1988, [the Veteran] has been suffering from severe issues related to his spinal disease" and that "it is likely given his history and imaging findings that injuries sustained during active duty could have contributed to his current pain state."  This evidence bears directly on the missing element of nexus, the reason why the claim was last denied.

When the Board considers this evidence, combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for a low back disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The appeal for whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened, and the claim is granted to this extent only.



(CONTINUED ON THE NEXT PAGE)
REMAND

With regard to the Veteran's claim for service connection for a bilateral knee disorder and the reopened claim for a low back disorder, the Board finds that additional development is needed.

I.  Outstanding Federal and State Disability Records

As an initial matter, the RO has not obtained records from the Social Security Administration (SSA) despite the fact that a September 2002 private treatment record reflected that the Veteran applied for but "was denied his Social Security Disability."  As SSA records may be potentially relevant to the pending appeal, efforts to obtain them should be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Also, VA was put on notice of the existence of potentially relevant records pertaining to a back injury from the Arkansas Workers' Compensation Commission (AWCC) that were referenced in a June 2007 private treatment record.  Accordingly, with all necessary assistance from the Veteran, attempts to obtain these records must be made on remand.

II.  Outstanding Private Treatment Records

According to the April 2014 opinion by Dr. G. of Duke University, Dr. G. has been treating the Veteran "for over 3 years with regard to his severe degenerative spine disease and stenosis."  Therefore, there are treatment records from approximately 2011 through 2014 that are outstanding and are potentially relevant to the appeal.  Therefore, on remand, with any necessary assistance from the Veteran, these records should be obtained.

Further, the Board notes that one of the two compact discs (CDs) of private treatment records from Triangle Orthopaedic Associates is unreadable.  In order to preserve the existing information on the working CD, the RO should make attempts to either print or associate the available records on CD with the Veteran's paper file or electronic record on Virtual VA (and/or Veterans Benefits Management System).  With regard to the unreadable documents on the non-working CD, the Veteran should be asked to provide his consent for VA to make attempts to obtain the missing information from Triangle Orthopaedic Associates.  See also July 2010 Deferred Rating Decision (directing that the Veteran be informed that the disc containing records from Triangle Orthopaedic Associates "has been corrupted" and to send the Veteran a release of information form for the RO to obtain the records on his behalf).  

III.  Addendum Opinion

As a final matter, the Veteran's representative has asserted that existing VA examination opinion of March 2010 is inadequate because it is allegedly inconsistent with the medical principles set forth by VA Training Letter 02-04.  The Board agrees that clarification of the existing opinion is needed in light of the Training Letter.  Accordingly, an addendum opinion should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file SSA documents, including the medical records upon which any decision was predicated.

2.  With any needed assistance from the Veteran, to include providing his consent to authorize the release of records, obtain documents from Arkansas Workers Compensation, including the medical records upon which any decision was predicated.

3.  With any needed assistance from the Veteran, to include providing his consent to authorize the release of records, obtain treatment records from Dr. G., Duke University, beginning in 2011.

4.  With regard to the private records from the Associate Triangle Orthopaedic contained on CD, all available records should be printed and associated with the paper file or saved in electronic format on VVA/VBMS.  Because some of these records are unreadable, further development is also needed to reconstruct the record.  Specifically, with any needed assistance from the Veteran, to include providing his consent to authorize the release of records, request copies of all outstanding, non-duplicative records from Triangle Orthopaedic Records.

5.  After accomplishing the development requested in steps (1) through (4) above, request an addendum VA opinion with regard to the Veteran's low back disorder.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner. 

The examiner must review VA Training Letter 02-04 (regarding intervertebral disc syndrome) and explain whether any revision of opinion is necessary in light of the Training Letter.  In doing so, the examiner must clearly explain evidence and the medical principles relied upon in forming the existing opinion.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


